(3

(2

MINISTERE DE L'ECONOMIE FORESTIERE REPUBLIQUE DU CONGO
--S-S-S-s Unité * Travail * Progrès
CABINET . = =

DIRECTION GENERALE DE L'ECONO!
FORESTIERE

Cahier de charges particulier
relatif à la convention d'aménagement et de transformation Industrielle
conclue entre la République du Congo et la Société Industrie Forestière de
Ouesso, pour la mise en valeur de l’unité forestière d'aménagement Ngombé
située dans la Zone Il (Sangha) du secteur forestier Nord.

Article premier : L'organigramme général de la Société, présenté en annexe, se résume
de la manière suivante :

- une direction générale
La direction générale comprend :

- un directeur général ;

- un secrétariat ;

- une direction administrative et financière ;
- une direction des forêts ;

- une direction des industries ;

- des autres services.

La direction administrative et financière comprend :

- un service comptabilité ;
- un service administratif ;
- un service Santé ;
- un service transit.

La direction des forêts comprend :

- une cellule d'aménagement ;
- une unité de surveillance et de lutte anti braconnage
- un service exploitation forestière.

La direction des industries comprend:

- une section affûtage ;

- une section scierie ;

- - une section récupération ;
- une section “séchage”
Les autres services comprennent :

- un service entretien (garage) :

- un service navigation ;

- un service construction ;

- un mess.

Article 2 : La Société s'engage à recruter des di

fonction des besoins de la Société.

plômés sans emploi en foresterie, en

Article 3 : La Société s'engage, à qualification, compétence et expérience égales, à
recruter en priorité les travailleurs et les cadres de nationalité congolaise

La société s'engage, en outre, à financer la formation des travailleurs, à travers
l'organisation des stages au niveau local ou à l'étranger.

A cet effet, elle doit faire parvenir, chaque année, à la Direction Générale de l'Economie
e Forestière, le programme de formation

Article 4 : La Société s'engage à construire pour ses travailleurs, suivant un plan
approuvé par la préfecture, une base-vie en matériaux durables, électrifiée comprenant :

-__ des installations sportives et culturelles ;

- une infirmerie ;
- un économat
- une école :

- Un Système d'adduction d'eau potable ;

- une antenne parabolique et un système de réémission :

- une case de passage, équipée et meublée pour les agents des Eaux et Forêts,
selon un plan défini par la Direction Générale de l'Economie Forestière.

Article 5 : Le montant des investissements se chiffre
FCFA 13.673.719.596 d'investissements
atteindre, aussi bien en matière de

d'investissements déjà réalisés.

à FCFA 30.588.867.467, dont

prévisionnels, définis en fonction des objectifs à
) production de grumes que de transformation
“7 industrielle de bois, sur une période de 4 ans jusqu'en 2013, et FCFA 16.915.147.871

Le calendrier de réalisation de ces investissements est présenté en annexe.

Article 6 : La Société s'engage à respecter les prescri
unités forestières de production mentionnées dans le tal

ptions relatives à l'exploitation des
bleau ci-dessous :

UFP1 UFP2 UFP3 UFP4 UFP5 UFP6 Total
Superficie utile (ha) [140.826 | 99.258 | 165.983 | 173.211 | 124.539 97.899 | 801.715
Durée de passage 5 4 6 6 5 4 30
(ans)
Superficie moyenne |28.165 |24815 |27.664 |28.868 |24904 |24475 |26.724
annuelle (ha)
année d'ouverture 2007 2012 2016 2022 2028 2033 2007
de l'UFP
année de fermeture |2011 2015 2021 2027 2032 2036 2036
de l'UFP fi

Production attendue (m°) ue

Volume brut annuel_ | 269.651 | 267.847 | 245.910 251.270 | 268.381 | 255.154 | 258842
Volume fût brut forêt | 168.879 | 180.770 | 154.154 | 159.522 170.537 | 155.722 | 164170
Volume 129.360 | 138.219 | 117.400 | 117.784 | 128.228 | 118.613 | 124211
commercialisable
Volume exporté en|19.402 |20733 |17.610 |17.668 |19.234 17.782 |18.632
[grumes
Volume exporté en|36.084 |39.580 |32.542 |32.880 36.152 |33.209 |34.829
débités

Article 7 : Les prévisions de production et de transformation des grumes de l'Unité
Forestière de Production n°1 se présentent comme suit :

Années 2008 2009 2010 2011
Désignation
Production | Volume exploitable 168.979 168.879 168.879 | 168.879
| grumes m°_| Volume commercialisable 129.350 129.350 | 129.350 | 129.350
Grumes export 19.402 19.402 19.402 19.402
Grumes entrées usine 109.947 109.947 | 109.947 | 109.947
Production sciages 36.282 36.282 36.282 36.282
Sciages verts 25.397 25.397 25.397 25.397
Sciages séchés 10.884 10.884 10.884 10.884
Produits de menuiserie 1.088 1.088 1.088 1.088

Le coefficient de commercialisation varie entre 67% et 80% suivant les essences.
Le rendement matière sera en moyenne de 33% de 2008 à 2010.

Article 8 : La coupe annuelle sera de préférence d’un seul tenant. Toutefois, elle pourra
être répartie en un ou plusieurs tenants, à cause de la présence des zones forestières
sensibles, mentionnées à l'article 23 de la présente convention.

Article 9 : Les essences prises en compte pour le calcul de la taxe forestière sont celles
indiquées par les textes réglementaires en matière forestière en vigueur.

Article 10 : Les diamètres minima d'abattage sont ceux fixés dans les textes
réglementaires en matière forestière en vigueur.

Article 11 : La création des infrastructures routières dans l'unité forestière
d'aménagement ne devra nullement donner lieu à l'installation anarchique des villages et
campements, plus ou moins permanente, dont les habitants sont souvent responsables de
la dégradation des écosystèmes forestiers tels que les défrichements anarchiques, le
braconnage, les feux de brousse.

Toutefois, lorsque la nécessité se fera sentir, l'installation de nouveaux villages et

campements le long des routes et pistes forestières ne pourra avoir lieu qu'avec
l'autorisation de l'Administration des Eaux et Forêts, après un@\étude d'impacts sur le
ilieu, conjointement menée avec les autorités locales.
Article 12 : La Société s'engage à apporter une contribution financière dans le cadre de
l'appui aux populations pour développer les activités de pêche et agro-pastorales autour
de la base-vie, en collaboration avec les services publics Compétents à travers la
vulgarisation de nouvelles techniques en vue de promouvoir une agriculture sédentaires et
d'améliorer la production agro forestière.

Elle pourrait également apporter un appui au développement des filières
d'approvisionnement en viande de bœuf, en poisson fumé et frais ;

Article 13 : Conformément aux dispositions de l'article 18 de la convention, la Société
s'engage à livrer le matériel suivant et à réaliser les travaux ci-après, au profit des
collectivités et populations locales et de l'Administration Forestière:
A.- Contribution au développement socio-économique du Département
A compter de 2009
- entretien des artères de la ville de Ouesso, sur une longueur de 15 km, à hauteur
de FCFA 15 millions, suivant un programme à convenir entre la Commune de
Ouesso et la Société.
En permanence pendant la période 2009-2013
- livraison des produits pharmaceutiques aux centres de santé intégré de :
+ Pikounda et Mokéko, à hauteur de FCFA 1 million, par an et par centre ;
+ Moyoye, Liouesso, Ntokou, Attention et Zoulabouth, à hauteur de FCFA
cinq cent mille, par an et par centre.
Année 2009
1°" trimestre
= construction d'un pont forestier sur la rivière Misselé, avec entretien permanent, par
la société, à hauteur de FCFA 15 millions ;
- livraison d’un moteur hors bord 85 CV et d'une coque pour la Préfecture, à hauteur
de FCFA 18 millions.

3° trimestre

-_ construction de trois (03) forages aux villages : Mokeko centre, Pikounda centre et
Ngombé carrefour, à hauteur de FCFA 24 millions, soit FCFA 8 millions par forage.

Année 2010
1° trimestre

= construction du Centre de santé intégré au village Affention, à hauteur de FCFA
15 millions ;

_ Construction d'un centre de santé intégré de Ntokou, à hauteur .de FCFA
15 millions.

3° trimestre

= construction d'un bâtiment abritant le bloc opératoire de la maternité de l'hôpital de
base de Ouesso, à hauteur de FCFA 5 millions ;
= Construction d'un centre de santé intégré à Liouesso, à hauteur de FCFA

13 millions ;
Réhabilitation du dispensaire de Moyoye, à hauteur de FCFA 5 millions.
Année 2011

1" trimestre

= construction d'un bâtiment de trois (03) salles de classe et un bloc administratif
(avec équipement en tables bancs, bureaux, chaises, armoires et tableaux) à Paris-
€ village, à hauteur de FCFA 20 millions.

3° trimestre

__ construction d'une salle de lecture à Ouesso, à hauteur de FCFA 10 millions ;
- livraison de trois (03) ordinateurs avec imprimante et onduleur, à hauteur de FCFA
4 millions dont deux (02) à la Préfecture et un (01) au Conseil Départemental.

Année 2012

1°" trimestre

-__ extension de l'école primaire de Mokéko, par la construction de trois (03) salles de
classe (avec équipement en tables bancs, bureaux, armoires, chaises et tableaux),
à hauteur de FCFA 15 millions.

3° trimestre

= construction d'une école primaire de trois (03) salles de classe avec un bloc
administratif au village Attention (avec équipement en tables bancs, bureaux,
chaises, armoires et tableaux), à hauteur de FCFA 20 millions.
Année 2013

1° trimestre

__ Construction d'un bâtiment de quatre (04) salles de classe et un bloc administratif
au collège d'enseignement général de Ngombé (avec équipement en tables bancs,
bureaux, chaises, armoires et tableaux), à hauteur de FCFA 35 millions.

3° trimestre

réhabilitation du dispensaire de Zoulabouth, à hauteur de FCFA 5 millions. |
B.- Contribution à l'équipement de l'Administration Forestière ë

En permanence :

- livraison de 2.000 litres de gasoil, par an à la Direction Départementale de
l'Economie Forestière de la Sangha.

Année 2009
3° trimestre

- livraison d'un (01) véhicule Pick up BJ 79 de marque Toyota à la Direction
Départementale de l'Economie Forestière de la Sangha.

Année 2010

1 trimestre

| es - construction et équipement en mobilier de la Brigade de l'Economie Forestière de
Mokeko, à hauteur de FCFA 20.000.000.

Année 2011

1°" trimestre
- livraison d'un (91) moteur hors bord Yamaha 40 cv avec coque en aluminium à la
Direction Générale de l'Economie Forestière.

Dans le cadre du contrat de transformation industrielle n°05/MEFPRHP/DGEF/DF-SGF du
14 décembre 1999, conclu entre le Gouvernement congolais et la Société, abrogé par la
présente convention, celle-ci a déjà livré le matériel et réalisé des travaux, dont le détail
est présenté en annexe 1

Article 14 : Les dispositions du présent cahier de charges particulier doivent
sobligatoirement être exécutées par la Société, confonmément à l'article 72 de la loi
n°16-2000 du 20 novembre 2000 portant code forestier.

Fait à Brazzaville, le

TK la Société, Pour le Gouvernement,

refteur Général, Le Ministre de l'Economie Forestière,

Œ

èd

Annexe 1 : Matériel livré, travaux réalisés au profit de l'Administration Forestière

et des populations locales du département de la Sangha, dans le cadre
du contrat n° 5/MEFPRH/DGEF/DF-SGF du 14 décembre 1999, conclu
entre le Gouvernement congolais et la société IFO

A.- Contribution à l'équipement de l'Administration Forestière

Livraison à la Direction Générale de l'Economie Forestière de :

- deux (02) micro-ordinateurs avec imprimantes et système d'exploitation
Windos 98 et logiciel Pack Office ;

- un (01) véhicule double cabine ;

- deux (02) motos tout terrain ;

- deux (02) ordinateurs avec imprimantes ;

- quatre (04) appareils radiophoniques ;

- quatre (04) panneaux solaires de 40 W avec régulateur de tension ;

- un (01) véhicule simple cabine ;

- un (01) groupe électrogène de 150 KVA ;

Livraison d'une (01) photocopieuse à la Direction Départementale de l'Economie
Forestière de la Sangha;

Contribution à l'achat d'un (01) bus de transport du personnel du Ministère de
l'Economie Forestière, à hauteur de 25 millions ;

Aménagement, en parquet de quatre (04) bureaux du Ministère chargé des Eaux et
Forêts (bureau du Ministre de l'Economie Forestière et de l'Environnement, du
Directeur de Cabinet, du Directeur Général de l'Economie Forestière et de
l'inspecteur Général de l'Economie Forestière et de l'Environnement) ;
Construction des brigades des Eaux et Forêts de Pikounda et de Souanké
(bureau et logement des agents) ;

B.- Développement socio-économique du département de la Sangha.

Ouverture et stabilisation de la route entre Keitta et la route Douala traversant la

rivière Ngoko par le bac ;

Livraison de deux (02) micro-ordinateurs avec imprimantes et système

d'exploitation Windows 98 y compris la vérification de l'autorisation de chaque lieu

d'implantation des PC ;

Livraison de deux (02) pirogues avec moteur hors bord adapté (15-25 cv) pour les

préfectures de Pikounda et de Mokéko ;

Livraison d'ur (01) groupe électrogène pour la préfecture de la Sangha ;

Assainissement des grandes artères de la ville de Ouesso ;

Livraison d'un (01) camion benne type Mercedes pour la Préfecture de la Sangha ;

Réhabilitation de l'infirmerie de Mokeko ;

Construction d'un (01) logement pour chaque Directeur d'école et de collège aux
hefs lieux des Districts de Pikounda et de Mokéko.
Annexe 2 : Investissements déjà réalisés

Unité : FCFA
N° Désignation Valeur
d'ordre (FCFA)
1 Bâtiments d'exploitation 1.328.146.291
2 Matériel d'exploitation 10.154.318.278
3 Matériel bureautique 321.734.454
4 Mobilier et Matériel d'habitation 172.672.571
5 Matériel roulant et navigation 1.900.125.664
6 Investissements sociaux 1.545.643.826
7 Plan d'aménagement 1.422.281.443
8 Logiciels 70.225.344
Total 16.915.147.871

(a)

920509 vr - |_uonerednogs ep seulyoe
28028 + ü eBe}pye.p SUITE
L L +L9'206 99 L Ssyenbeld e s6ex50)S
OSE E8L SZ L eBeÂoiq ep SUIEU
8 SJeuS8p
: 89510 L E 1EAUE9 INnEAOAUOD
920609 vÿ L 920 509 vr L | 920609 "# L | OS OW noyueu Inejeng|3
> $loq sep uoreui0}SUEIL -Z
ÉETAAXR ET] 1S99ÿ9"962 VyL'EL8'TL9 SEL'S97'E8Z SLE"LZL O8" L L1807/S
L9l'LEL'86 L OL 129 8SNOJOAIN
SOIDY SEPSSION
990'6€7 26 L 990 6€7'/6 L ej1gJe] auueq UoILUET
CAKT API L 110Se6 e euje}io uoIuET
920'609 ++ 2 | 920609 a 940'609'+ z 940609 + T|#19"206 99 € | _-esim9 pue] ÿ xp dn-pid
= AXE TI L eIIqou 181878 OUT
Ieuuos:ed
16+'v60'1S L|46+ +60 76 L 16+' v60'1S L 16+'+60'1S L|26+ +60 26 L Hodsue] euueq uoue
S019Y
OCL'YSE GTI L|Ir60/'8ç7 T| lyr60/857 LA L91'790'88€ € | L91'#90'88€ € | Sepeoien 1etuni6 voue
CHOPALELTA L GE£'LLS'1SZ L 9 996 129 neBIEUO
9
DATE 247 k ELT' +68 vel L|EIT'P68 vel | SES 9 sneud e inejoes]
# 2a
LR ATAATA L 809'0p8'96€ LL 189 SelIuSuo € Inejoeu |
19q
OIt 298 0pc L|01v 498 0vz L LTB' EL L8+ z 189 Sejluauo e 1neJoe1]
21975810} UOHEIO[dxS 39 S2N01 UOHINHSUOY 4
HEÉCNEN) LEE) inajea | 930 AnefeA | 30 LCPNET)]
€LOZ 41114 kLOoz OLOZ 6007 uoneubissq

b

v194:enun

SIeuUoISIAgId SJueWesSHSEAU] : £ oXouuY

di
——————_—_————û.  — ——.…—

(ol _
SINaEAET
VOE'0Zr'82L bOE'OZr 821 L|voc"oer'8r L | v0e07v'84r pOE'OZ+'82L y | __ SiueweBo] uogonnsuog
SJUSUISSSISSAUL SN
|. OZv'82z 2007 L87'€89"TOL'Z € 1#07S
E eBeief np segsn xnee
s ££z 92961 Sep juaue}es Sp SHUN
° Seingies0pAy
seBey9o}s j9
8es'cO£ zc SIeISye SeUUIOU XNE 8SIY}
110 Se6 eBe%20}S
[ 921'S9L'GL 2p SAN9 UOHUSJH
= OLY'298 0bz eBieq uojuo 4
1t8" 250 9L enblueoau InoL
Teuouer ,z eyouex ,1)
OCY'8ct 200 7 087 SL Sec". uonelgusB-09 ap auIqnL
8Sz'2S9'EGL 2121pneuo UONELOIEUU
_ 682 667 691 E eu260198j9 edn019)
En 5 QOL'2rr' T9 L | eBeXoiq ep oueus 18BuEH
—— 89S'+bL Op L | soes sePeios inod 1ePueH
9p0'E9Z 97 L eBein 9p 1eBuEH
SIONIQ €
ÿ90'LLY're9 629878 979 6££'2L8"19S SEY'TTY'TOE OZ2'YzL'9ZL'L z 1#307/S
sejIqou
00000007 k suoyoueuu ÿ esneuBlleq
000 000 00€ £| 000 000 00€ £ AI ETREÆENTE)]
ESS'ETCLE L ajoouBe 944 1n9J0811
GE 218267 L| 6ee/18/62 9 996 129 1neB1eu9
i quiof
+90 L2Y Pz9 - | -e6ns ep eyun uonelezsu]
eBeu
4 _ 665'986'1S - | 2Pp auIEU9 €] 9p UOISUSXZ
ee

Il

PA.

V9 P2S 69/1] [621 861'SELL| | 882000 974 VITE EBEE BL GPS PES CETIEUON
vo£'02ÿ'062 2H8'reL'ELE LAUAAUTA #0£'07+'067 vO£'0Zÿ'067 viaous| .
É BES'TOE ZT L 1889 pue #X p dn-Hoid
OA ele190s odimbs
00000008 |__| 000'000'08 - | 000000'08 - | 000°000'08 000’000'08 - ep Jueweuuorouo 4
18201 jueuweddojs19p
000000 2€ 000’000 7€ - | 000'000'2€ - | 000'000 2€ - | 000'000'2€ - | __ep spuoy np uonejueuully

— €, €
Annexe 4 : Schéma Industriel .

Le schéma industriel basé sur la première et la deuxième transformation, se présente
comme suit : :

1.- Première transformation

Elle est essentiellement constituée d'une (01) unité de sciage, d'une (01) unité de
récupération, d'une (01) unité de séchage, d'une (01) unité de Co-génération

1.1.- Unité de sciage

- une (01) scie de réfente (largeur 2,50 m)
+ marque : Prinz
+ état à l'acquisition : neuf
+__ année de mise en service : 2001

- une (01) scie horizontale (@ du volant 160 m)
+ marque : Schulte
+ état à l'acquisition : neuf
+ année de mise en service : 2005

- une (01) scie de tête (2 du volant 2,10 m)
+ marque : William Gillet
+ état à l'acquisition : neuf
+ année de mise en service : 2000

une (01) scie de tête (3 du volant 2,10 m)
+. marque : William Gillet
+ état à l'acquisition : 2° main
+ année de mise en service : 1986 par la SCBO

- une (01) scie de reprise (3 du volant 1,60 m)
+. marque : William Gillet
+ état à l'acquisition : 2° main
+ année de mise en service : 1986 par la SCBO

- une (01) scie de reprise (3 du volant 1,60 m)
+ marque : Schiffer
+__ état à l'acquisition : neuf
+__année de mise en service : 2001

- une (01) dédoubleuse (3 du volant 1,60 m)
+ marque : William Gillet
+. état à l'acquisition : 2° main
+ année de mise en service : 1986 par la SCBO

LL

Une (01) déligneuse multi lames (4 lames) .
*_ Marque : LBL Brenta (type OXIA)
+ état à l'acquisition : neuf
*__ année de mise en service : 2001

“une (01) déligneuse muiti lames (2 lames)
*_ Marque : Paul (type 1500)
+ état à l'acquisition : neuf
*__anrée de mise en service : 2001

Sept (07) ébouteuses
*_ Marque : Schiffer
+ état à l'acquisition : neuf
*__année de mise en service : 2001

1.2.- Unité de récupération

® - une (01) dédoubleuse (@ du volant 1,20 m)
*_ marque : Schiffer

*__état à l'acquisition : neuf

*_ année de mise en service : 2001

une (01) dédoubleuse (3 du volant 1,40 m)
*_ Marque : William Gillet
+ état à l'acquisition : neuf
*__ année de mise en service : 2004

- deux (02) déligneuses muti lames
*_ Marque : Raïmann
+ état à l'acquisition : neuf
* année de mise en service : 2001

- Une (01) déligneuse muiti lames
(e] *_ Marque : SCM (type M2)
*__ état à l'acquisition : neuf
*__année de mise en service : 2003

= une (01) déligneuse multi lames
*_ Marque : SCM type M3)
*__état à l'acquisition : neuf
*__année de mise en service : 2004

une (01) déligneuse mono lame
*_ Marque : Paul (type 1000)
*__ état à l'acquisition : 2° main
*_ année de mise en service : 1986 par la SCBO

Sept (07) ébouteuses manuelles
une (01) ébouteuse automatique de marque Grecon \

1.3.- Unité de séchage

-_ quatre (04) cellules de 180 m°
+. état à l'acquisition : neuf

- huit (08) cellules de 45 m°
$ + état à l'acquisition : neuf

1.4.- Unité de cogénération

Chaudière installée en 2001 à laquelle est associée un moteur à vapeur Sfilling, un
condensateur et un générateur pour constituer une unité de cogénération.

2.- Deuxième transformation

Elle est essentiellement constituée d'une menuiserie et sa production est consommée
localement.

- N.B. : La scierie travaille en deux (02) équipes de huit (08) heures.
LS

Annexe 5 : Détail des emplois

Désignation

Emplois
existants

Emplois à créer

2609 | 2010 | 2011 | 2012

2013)

1.- Direction Générale

Directeur Général

Secrétaire de direction

réceptionniste

Chauffeur

Manœuvres de nettoyage

CNENENENES

1.1.- Direction Administrative et Financière

Responsable / superviseur

1.1.1.- Service comptabilité

Chef de service

Chef de comptabilité

Chefs de bureau

Caissière

ESECOE ES

comptables

1.1.2.- Service Administratif

Responsable des relations publiques

Assistant Chef du personnel

Responsables maintien réseau

Secrétaires administratifs

Agents pointeurs de cartes

Responsable informatique

Opérateurs de saisie

COR EONEE

1.1.3. Service Santé

Médecin chef

Secrétaire médicale

Assistant sanitaire

Assistant sanitaire anesthésiste

Laborantins

Infirmiers diplômés

Agents techniques de santé

Sages femmes

Pharmaciens

Secrétaire pharmacie

Matronne

Aïde-soignant

Agents de ménage

Jardinier

Gardien

ARE ERRR OR EEE

1.1.4. Service transit

Chef de service

Chef de service adjoint

Déclarants en douanes

Assistants déclarant douanes

Contrôleur

ENDOISENES

nn

Opérateur de saisie

1.1.4.1.: Parc à grumes export

Chef d'équipe

Commis _

[Marqueur à la Couronne

Marqueurs à la peinture

Cérémuleur

Pulvériseur

chauffeur camion remorque

ER ER EE

1.1.4.2.- Parc à bois débités export

Responsable/Superviseur

Assistant au superviseur

Chefs d'équipe

Commis/pointeurs cubeurs

Cercleurs

Conducteurs élévateur

Marqueurs

ofs off

Manœuvres

Conducteurs palan

Aides-menuisiers

Charpentier

Contrôleur export

a RiRle

Sous total 1

2.- Direction exploitation Forestière

Directeur des Forêts

2.1.- Cellule d'aménagement

Coordonnateur

Superviseur

cartographes

Contrôle arbres exploitables et recollement

Chef d'équipe

Prospecteurs

Diagnostic post-exploitation

Chef d'équipe

Prospecteurs

Suivi des placettes permanentes

Chef d'équipe

Compteurs

Chauffeurs pick-up

2.1.2.- Volet social

Enquêteurs sociaux

2.2.- USLAB

Chauffeurs

Gardiens

Secrétaire bureautique

Manœuvre

=lols

2.3.- Exploitation Forestière

Chef de chantier

Chef de chantier acjoint

-

Chauffeur du Chef de chantier 1

2.3.1.- Prospection

Responsable / superviseur [1

Chefs d'équipes 13

Pointeurs _ g

Boussoliers 2

Opérateurs GPS 2

Compteurs 32

2.3.2.-Construction etentretien routes

Responsable/contremaître 1

Assistant contre

Tracé routes

Chef d'équipe

Opérateur GPS

Machetteurs

FEES

Construction routes

Conducteurs tracteur à chenilles

Conducteurs Niveleuse

Chauffeur camion benne

Abatteurs

Aide abatteur

Mécanicien caterpillar

Pompiste

LCI PERS ES EN FN EN EN ENT

Gardiens

Entretien routes

Chef d'équipe

Chauffeurs Camion benne

Conducteurs Chargeur 966 G

Conducteur tracteur à chenilles

Conducteur niveleuse

DOENENIOENES

Gardiens

2.3.4.- Production

Pistage avant abattage

Superviseur

IE

Chef d'équipe

Pisteurs 10

Chauffeur camion benne 1

Abattage

Chefs d'équipe

Commis

Aides abatteurs

7
5
Abatteurs 5
1
À

Chauffeur camion benne

Tronçonnage forêt

Chef d'équipe

Assistant au Chef d'équipe

Aides tronçonneurs

1
1
Tronçonneurs 3
6
1

Chauffeur camion benne

1e = |

Ve

Débusquage/Débardage
Superviseur/Contremaître [1
Débusquage _

Chef d'équipe 2
Indicateurs de tracteur à chenilles 2
Commis cubeurs 4
Aides Commis 4
Conducteurs tracteur à chenilles 3
Aides-conducteurs tracteur à chenilles 2
Tronçonneurs 4
Aides- tronçonneurs 3
Débardage

Conducteurs tracteur à pneus 4
Aides-conducteurs tracteur à pneus 4
Gardiens 3
Chauffeur camion benne 1
Parc à bois forêts et bord de routes

Chef d'équipe E]
Commis cubeurs 3
Marqueurs 2
Tronçonneurs 5
Aïdes-tronçonneurs 4
Mécanicien scie sthill 1
Conducteur tracteur à pneus 1
Chauffeur camion benne 1
Roulage

Chef d'équipe/Chauffeur 1
Chauffeurs camion grumier 7
Commis 2
Conducteurs chargeur 966 G 2
Conducteur tracteur à chenille Gi
Parc à grume de rupture Ngombé
Responsable/Superviseur 1
Bureau chiffres

Chef de bureau 1
Opérateurs de saisie 2
Commis carnets de chantier 2
Sous total 2 244
3.- Direction des industries
Responsable/Superviseur 1
3.1.-Parc à grumes scierie

Chef d'équipe 1
Contrôleur 1
Classeur bois 1
Commis des entrées grumes 7
Tronçonneurs 3
Aides- tronçonneurs 2
Conducteurs chargeur 6

V |

C%

3.2.- Scierie

Assistant au superviseur

Secrétaire de direction

Chefs d'équipe

Scieurs scie de tête et de reprise

Aïdes-scieurs

Déligneurs

Aides-déligneuse

Ebouteurs

Conducteur export

Empileurs

Manœuvres

Menuisier

Conducteur élévateur

Pointeurs entrées grumes

3.3.- Atelier de récupération

Responsable/Superviseur

Chefs d'équipe

Scieurs scie vertcale

Aides-scieurs scie verticale

Déligneurs

Aides-déligneurs

Ebouteurs

Aide-ébouteur

Conducteurs export

Marqueur

Menuisier

Conducteurs élévateur

Conducteurs chargeur

Trieurs

Manoeuvres

3.4.- Atelier de finger joint

Chefs d'équipe

Conducteurs

Opérateurs m

Manœuvres

3.5.- Atelier de lamellé-collé

Chef d'équipe

Conducteurs

Opérateurs m.

Manœuvres

3.6.- Séchoir débités

Chef d'équipe

Contrôleurs export

Marqueur

Empileurs

Ebouteur

Menuisier conducteur de toupie

o|n|n

©!

nn
Blolnin

EN ENEUENENES

2

